Affirmed and Memorandum Opinion filed January 7, 2021.




                                        In The

                      Fourteenth Court of Appeals

                                NO. 14-20-00095-CR

              QUENTORIUS TREMAINE SIMMONS, Appellant
                                           V.
                        THE STATE OF TEXAS, Appellee

                     On Appeal from the 27th District Court
                              Bell County, Texas
                         Trial Court Cause No. 78917

                           MEMORANDUM OPINION

      In this appeal from a conviction for capital murder, appellant argues that the
evidence is legally insufficient to support the conviction and that the trial court erred
by submitting a jury instruction on the law of parties. Because we conclude that there
was sufficient evidence to both raise the issue of party culpability and convict
appellant as a party to capital murder, we overrule each of appellant’s arguments and
affirm the trial court’s judgment.
                                  BACKGROUND

      Three men broke into a home at night, and one of them shot the complainant
in the living room. A neighbor heard the shooting and called the police. As the
neighbor waited for the police to arrive, she saw two of the three men tussling in the
driveway of the complainant’s home. The men eventually got into different cars and
drove away.

      The police arrived on scene to find the front door kicked in and the
complainant unresponsive on the floor, bleeding from a single gunshot wound to the
chest. The police initiated life-saving procedures, but the complainant ultimately
succumbed to his injuries.

      In the course of securing the scene, the police also encountered Chakira Floyd,
the complainant’s girlfriend, who was visibly in shock. Floyd later explained that
she had been at home at the time of the shooting, but she did not see any of the
intruders. She had been asleep during the break in, and she was awoken when two
of the intruders entered her bedroom and began nudging her and asking her where
the complainant kept his money. Too afraid to move, she never lifted her head from
the pillow. She knew that the complainant was a drug dealer, but she did not know
where he hid his cash. She heard the men rummaging through her belongings and
ransacking her room, until they all suddenly ran out. When she inspected the home
later, she noticed that the intruders had taken a PlayStation console, but they had left
the power cord behind.

      The police developed a lead in the case after finding a gallon-sized bag of
marijuana outside the front door, which was believed to have been taken during the
break in. An analysis of the bag yielded a fingerprint, which was positively linked
to appellant.


                                           2
      Appellant was apprehended several months later and charged with capital
murder. He pleaded not guilty, and his case proceeded to a trial by jury.

      During the trial, the prosecution was unable to identify any of the men
involved in the capital murder, other than appellant. Also, the prosecution did not
produce any direct evidence that appellant was the principal actor who shot the
complainant. Instead, the prosecution relied on circumstantial evidence that
appellant was a party to the offense.

      The circumstantial evidence began with the testimony from Floyd, who
recounted what she had initially told the police. She added that she did not see
anything in the driveway when she returned home that evening, which suggested
that the bag of marijuana that had been found there by the police must have been
dropped by the intruders as they were fleeing the scene. She also said that she did
not know appellant or ever recall seeing him in her home with the complainant.

      The prosecution then turned to the testimony of Chase Cope, who provided
temporary housing for appellant. According to Cope, appellant mentioned that he
was wanted for questioning in the complainant’s capital murder. Appellant told Cope
that he was innocent, but he admitted that he was present for the offense. He said
that he was at the complainant’s house playing video games when the three intruders
broke in.

      Even though Cope repeatedly asserted his own personal belief that appellant
was innocent, Cope still described other conversations that implicated appellant in
the offense. For example, according to Cope, appellant knew the name of the shooter
and that the murder weapon had been tossed in a lake. Also, appellant admitted that
he took the bag of marijuana and dropped it outside. Appellant likewise admitted
that he took the PlayStation and eventually had it pawned by “a Mexican guy.”


                                          3
      Additional testimony about the PlayStation was elicited from Marica
Campbell, who was appellant’s ex-girlfriend. She testified that appellant texted her
shortly after the capital murder, asking if he could give a PlayStation to her children.
She agreed, but she said that the PlayStation was lacking a power cord, which she
had to purchase herself.

      Campbell also testified that appellant later reclaimed the PlayStation without
any sort of warning. A police detective explained that appellant likely reclaimed the
PlayStation and then disposed of it because a media release indicated that the
authorities were actively searching for it.

      Using a serial number, the detective was eventually able to track the
PlayStation to a pawn shop. The pawn ticket showed that the PlayStation had been
pawned by a man with a Hispanic surname, which is consistent with Cope’s
testimony that appellant had the PlayStation pawned by “a Mexican guy.”

      Appellant did not testify during the trial. His only defense witness was a
prosecutor who testified that Cope, who was facing a criminal charge of his own,
should receive favorable consideration in his separate case because Cope cooperated
with the prosecution against appellant.

                                     ANALYSIS

      Appellant raises several points within his sufficiency issue, with the common
theme being that there is no evidence that he was the principal actor who murdered
the complainant. But we need not determine whether the evidence was sufficient to
convict appellant as a principal if we can determine instead that there was sufficient
evidence to convict him as a party. See Anderson v. State, 416 S.W.3d 884, 889 (Tex.
Crim. App. 2013) (“When the charge authorizes the jury to convict the defendant on



                                              4
more than one theory, as it did in this case, the verdict will be upheld if the evidence
is sufficient on any theory authorized by the jury charge.”).

      Appellant likewise contends that there is insufficient evidence to convict him
as a party, and because of that alleged insufficiency, he argues in his second issue
that the trial court reversibly erred by submitting a charge instruction on the law of
parties. We consider this charge error complaint together with appellant’s
sufficiency challenge, because if there was sufficient evidence to raise the law of
parties, then the trial court’s charge could not be erroneous and the conviction may
be upheld on the theory of party culpability. See Ladd v. State, 3 S.W.3d 547, 564
(Tex. Crim. App. 1999) (“In general, an instruction on the law of parties may be
given to the jury whenever there is sufficient evidence to support a jury verdict that
the defendant is criminally responsible under the law of parties.”).

      The conviction can be upheld on a theory of party culpability if there was
sufficient evidence that a capital murder was committed by a principal actor other
than appellant, and that appellant solicited, encouraged, directed, aided, or attempted
to aid that principal actor with the intent to promote or assist in the commission of
the capital murder. See Tex. Penal Code § 7.02(a)(2). When deciding whether these
essential elements were proven beyond a reasonable doubt, we consider all of the
evidence in the light most favorable to the jury’s decision. See Temple v. State, 390
S.W.3d 341, 360 (Tex. Crim. App. 2013).

      As a threshold matter, we note that there was an abundance of evidence that a
capital murder was committed by a principal actor. The record established that the
complainant was shot and killed during the course of a home invasion and robbery
where property was actually taken. See Tex. Penal Code § 19.03(a)(2) (defining a
capital murder as an intentional murder committed during the course of a burglary
or robbery).

                                           5
         The prosecution produced no direct evidence that appellant was the principal
actor, but such evidence was unnecessary because the record supported a finding
that appellant at least aided in the commission of the capital murder. This finding is
based on the cumulative force of several witness statements and the reasonable
inferences that can be made from those statements.

         The analysis begins with the testimony of Chakira Floyd, who was present
during the home invasion. She testified that there was more than one intruder, and
that they were jointly searching for the complainant’s money and other valuables.
Because a rational person could determine that this joint action by the intruders was
intended to assist in the commission of a burglary or robbery, which was an essential
element of the capital murder, the jury could have likewise concluded that all of the
intruders were criminally responsible as parties to the capital murder. See Hanson v.
State, 55 S.W.3d 681, 688–90 (Tex. App.—Austin 2001, pet. ref’d) (holding that the
defendant was culpable as a party to capital murder where there was legally
sufficient evidence that the defendant knew about the plan to rob the complainant,
the defendant took property from the complainant, and the defendant provided the
weapon that was used to kill the complainant).

         The jury could have also concluded that appellant was one of these intruders
because his fingerprint was found on a gallon-sized bag of marijuana in the
complainant’s driveway. The jury could have reasonably determined that this bag
had belonged to the complainant, a known drug dealer, because the bag contained
more marijuana that what is traditionally kept for personal use. Also, because Floyd
testified that she did not see anything in the driveway in the hours before the capital
murder, the jury could have reasonably determined that appellant took the bag during
the course of the capital murder, and that he dropped it outside as he was fleeing the
scene.

                                           6
      Appellant responds that the jury could only speculate that he was one of the
intruders because there was no explanation for how or when his fingerprint was left
on the bag. But this point is squarely resolved by the testimony of Chase Cope, who
said that appellant admitted to taking the bag on the night of the capital murder.
According to Cope, appellant also admitted to dropping the bag. The jury could have
reasonably accepted this testimony because it comports with the testimony from the
neighbor, who said that the intruders were tussling in the driveway and that they fled
the scene in a hurry. Even though the neighbor did not specifically see the intruders
carrying anything, the neighbor’s description of tussling provides a logical
explanation for how the bag could have fallen out of appellant’s hands.

      Appellant also suggests in his brief that the jury could not reasonably accept
Cope’s testimony because Cope was a felon and he had an incentive to lie. But these
points merely attack the weight and credibility of the evidence, which we do not
reevaluate in a sufficiency analysis. See Braughton v. State, 569 S.W.3d 592, 608
(Tex. Crim. App. 2018).

      Even without Cope’s testimony, the jury could have determined that appellant
was one of the intruders based on the evidence surrounding the PlayStation. Floyd
testified that the intruders took the complainant’s PlayStation, minus the power cord,
which had been left behind, still plugged in the wall. And Marica Campbell,
appellant’s ex-girlfriend, testified that appellant delivered a PlayStation to her
children shortly after the capital murder occurred. Because Campbell further
testified that the gifted PlayStation was missing a power cord, the jury could have
reasonably concluded that the PlayStation that appellant had given her children was
the same PlayStation that had been taken in the capital murder. That conclusion is
strengthened by the other evidence that appellant reclaimed the PlayStation after a
media release alerted the public that the authorities were actively searching for the

                                          7
PlayStation. The jury could have reasonably determined that appellant reclaimed the
PlayStation and then pawned it through a third party as a means of distancing himself
from the capital murder.

      Based on all of this circumstantial evidence, we conclude that there was
sufficient evidence to raise the issue of party culpability, which means that the trial
court did not err in submitting a charge instruction on the law of parties. And based
on the same set of circumstantial evidence, we further conclude that there was
sufficient evidence from which a rational jury could conclude that appellant aided in
the commission of the capital murder, thereby making him criminally responsible as
a party.

                                  CONCLUSION

      The trial court’s judgment is affirmed.




                                        /s/       Tracy Christopher
                                                  Chief Justice



Panel consists of Chief Justice Christopher and Justices Wise and Hassan.
Do Not Publish – Tex. R. App. P. 47.2(b).




                                              8